In an action in which the plaintiff husband was granted a judgment of divorce and custody of the child of the marriage, defendant appeals from an order of the Supreme Court, Kings County, dated June 11, 1976, which, (1) granted plaintiffs motion to reargue a prior order of the same court, dated March 31, 1976, and (2) upon reargument, (a) vacated the order dated March 31, 1976 and (b) modified a further order of the same court, dated November 28, 1975, relating to visitation rights. Order affirmed, with $50 costs and disbursements. The order appealed from constituted a sound exercise of Special Term’s discretion and did not conflict with a prior order of this court dated April 19, 1976 (see Greenberg v Greenberg, 52 AD2d 616). We have examined appellant’s other arguments and find them to be without merit. Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.